Name: Commission Implementing Regulation (EU) NoÃ 1160/2012 of 7Ã December 2012 amending Regulation (EU) NoÃ 206/2010 as regards the model veterinary certificate for domestic bovine animals intended for transit from the region of Kaliningrad to other regions of Russia via the territory of Lithuania Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: organisation of transport;  agricultural activity;  Europe;  tariff policy;  means of agricultural production;  agricultural policy
 Date Published: nan

 8.12.2012 EN Official Journal of the European Union L 336/9 COMMISSION IMPLEMENTING REGULATION (EU) No 1160/2012 of 7 December 2012 amending Regulation (EU) No 206/2010 as regards the model veterinary certificate for domestic bovine animals intended for transit from the region of Kaliningrad to other regions of Russia via the territory of Lithuania (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2004/68/EC of 26 April 2004 laying down animal health rules for the importation into and transit through the Community of certain live ungulate animals, amending Directives 90/426/EEC and 92/65/EEC and repealing Directive 72/462/EEC (1), and in particular the first subparagraph of Article 6(1), Article 7(e) and Article 13(1) thereof, Whereas: (1) Directive 2004/68/EC lays down the animal health requirements for the transit through the Union of live ungulates. It provides that specific provisions, including model veterinary certificates, may be laid down for the transit through the Union of live ungulates from authorised third countries, provided that such animals transit the territory of the Union under customs and official veterinary approval and supervision through approved border inspection posts and without any stop on Union territory other than those necessary for animal welfare purposes. (2) Commission Regulation (EU) No 206/2010 of 12 March 2010 laying down lists of third countries, territories or parts thereof authorised for the introduction into the European Union of certain animals and fresh meat and the veterinary certification requirements (2) lays down the veterinary certification requirements for the introduction into the Union of certain consignments of live animals, including ungulates. Annex I to that Regulation sets out a list of third countries, territories or parts thereof from which such consignments may be introduced into the Union, together with models of veterinary certificates to accompany those consignments. (3) The requirements for the transit of live bovine animals for breeding and production from the region of Kaliningrad (Kaliningradskaya oblast) through the territory of Lithuania, towards other regions of Russia, currently provide for certification, inter alia, that, prior to movement, the animals had remained in the territory of Kaliningrad since birth or for at least six months before the date of dispatch via the Union and without contact with imported cloven-hoofed animals for the last 30 days. (4) Russia has requested a revision of those requirements, in order to permit the transit through the territory of Lithuania of live bovine animals for breeding and production originating in the Union but which had been introduced into the region of Kaliningrad, without requiring that they be previously kept for a minimum period in that region. (5) Taking into account the favourable animal health situation in the Union, it is appropriate to provide for an alternative certification requirement for the transit of such animals from Kaliningrad through the territory of Lithuania, to other parts of the territory of Russia, by means of road vehicles. However, in order to safeguard the animal health status of the Union, such transit should only be permitted where appropriate certification is provided that, following their introduction into Kaliningrad, the animals were kept in facilities where only animals of Union origin were kept. (6) The model veterinary certificate BOV-X-TRANSIT-RU, set out in Part 2 of Annex I to Regulation (EU) No 206/2010 should therefore be amended accordingly. (7) Regulation (EU) No 206/2010 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 In Part 2 of Annex I to Regulation (EU) No 206/2010, the model veterinary certificate BOV-X-TRANSIT-RU is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 December 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 139, 30.4.2004, p. 321. (2) OJ L 73, 20.3.2010, p. 1. ANNEX Model BOV-X-TRANSIT-RU